PER CURIAM.
This is a motion filed for the purpose of having the decree of .the court filed herein on February 13, 1909 (see 169 Fed. 81, 94 C. C. A. 452), amended. An examination of the pleadings filed in the cause shows that the, eonrplaint only declared for the trees that had been actually ;t,aken and used by the defendant company, and the opinion and decree of this court áre in accordance therewith. It is now insisted that the decree should have also provided for a recovery on account of the trees that were permitted to be used by others while in the possession of the defendant! Neither the original or bill of revivor and supplement state facts upon which a recovery of the amount now claimed could be had in this proceeding. The motion is denied without prejudice.